Citation Nr: 1024557	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  06-17 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1151 for residuals of 
spinal cord injury, claimed to have resulted from surgery, at the 
Hines VA Hospital, involving lumbar laminectomy, L3-L5, with 
duraplasty, in April 2002.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 




INTRODUCTION

The Veteran had active service from September 1965 to September 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision of the above Regional Office 
(RO) of the Department of Veterans Affairs (VA) which denied 
entitlement to benefits under 38 U.S.C.A. § 1151 for residuals of 
spinal cord injury. 


FINDING OF FACT

The competent and probative evidence of record preponderates 
against a finding that the Veteran has an additional disability 
or any residuals of spinal cord injury, resulting from surgery, 
at the Hines VA Hospital, involving lumbar laminectomy, L3-L5, 
with duraplasty, in April 2002, which was caused by carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault on the part of VA; or that the Veteran has an 
additional disability of the back which was the result of an 
event not reasonably foreseeable occurring as a result of or by 
virtue of VA hospital care, medical or surgical treatment, or 
examination.


CONCLUSION OF LAW

The criteria for entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 for residuals of spinal cord injury, 
claimed to have resulted from surgery, at the Hines VA Hospital, 
involving lumbar laminectomy, L3-L5, with duraplasty, in 
April2002, have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 
C.F.R. §§ 3.154, 3.358, 3.361 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial decision 
on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) previously held that any error in VCAA notice should be 
presumed prejudicial, and that VA must bear the burden of proving 
that such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court (Sup. Ct.) has 
recently reversed that decision, finding it unlawful in light of 
38 U.S.C.A. § 7261(b)(2), which provides that, in conducting 
review of a decision of the Board, a court shall take due account 
of the rule of prejudicial error.  The Supreme Court in essence 
held that - except for cases in which VA has failed to meet the 
first requirement of 38 C.F.R. § 3.159(b) by not informing the 
claimant of the information and evidence necessary to 
substantiate the claim - the burden of proving harmful error must 
rest with the party raising the issue, the Federal Circuit's 
presumption of prejudicial error imposed an unreasonable 
evidentiary burden upon VA and encouraged abuse of the judicial 
process, and determinations on the issue of harmless error should 
be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 
1696 (2009). 

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the Veteran in April 2004 and February 2005 that 
fully addressed the notice elements and were sent prior to the 
initial RO decision in this matter.  These letters informed the 
Veteran of what evidence was required to substantiate the claim 
and of his and VA's respective duties for obtaining evidence.  
The Board notes that the April 2004 letter dealt with the 
Veteran's "1151 claim for back condition" and the February 2005 
letter dealt with his claim for "compensation under 38 U.S.C.A. 
§ 1151 for a disability due to blood transfusion".  In that 
regard, in his initial informal claim, received in January 2004, 
the Veteran filed an 1151 claim for a back condition as a result 
of surgery in April 2002, and basically indicated his additional 
disability resulted from a blood transfusion he was not aware of 
during surgery, and that the blood transfusion was necessary 
because his "spine was nicked during surgery".  The RO then (in 
the March 2005 rating decision) considered the Veteran's various 
theories of entitlement to compensation under 38 U.S.C.A. § 1151 
as one claim - entitlement to compensation under 38 U.S.C.A. 
§ 1151 for residuals of spinal cord injury.  The Board also 
acknowledges that the notice provided to the Veteran with respect 
to this case did not include information regarding disability 
rating(s) and effective date(s) as mandated by the holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, for the 
reasons stated below, the preponderance of the evidence is 
against his claim for compensation under 38 U.S.C.A. § 1151, and 
it must be denied.  As such, no disability rating and/or 
effective date is to be assigned or even considered in this case.  
Consequently, the Board concludes that the Veteran has not been 
prejudiced by this lack of notification regarding the holding in 
Dingess.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Thus, 
the Veteran has not demonstrated any error in VCAA notice, and 
therefore the presumption of prejudicial error as to such notice 
does not arise in this case.  See Sanders v. Nicholson, supra.  
The Board concludes that all required notice has been given to 
the Veteran.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained the 
Veteran's VA treatment records, and in November 2004 he underwent 
a VA examination.  The Board finds that the November 2004 VA 
examination is adequate and included a review of the claims 
folder(s) and a history obtained from the Veteran.  Examination 
findings were reported, along with diagnoses/opinions, which were 
supported in the record.  The examination report is adequate for 
rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 
(2007).  In addition, it appears that all obtainable evidence 
identified by the Veteran relative to his claim has been obtained 
and associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist him in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, supra.

Accordingly, the Board finds that VA has satisfied its duty to 
assist the Veteran in apprising him as to the evidence needed, 
and in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the Veteran.  The United States 
Court of Appeals for Veterans Claims (Court) has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  

II. Factual Background

A VA surgery report shows that in April 2002, the Veteran 
underwent a lumbar laminectomy L3 to L5 with duraplasty.  His 
preoperative and postoperative diagnosis was lumbar stenosis L3 
to L5.  In the history section of the report, it was noted that 
the Veteran presented to the neurosurgery clinic with low back 
pain for approximately 20 years, reporting that the pain was 
worst with activity.  In the summary of procedures it was noted 
that at one point that a small CSF leak was noted on the right 
side, and this was "repaired primarily".  Subsequently, another 
CSF leak was noted on the left side, and this was then closed 
primarily.  Once the laminectomy was completed, and the surgeons 
felt the nerve roots were adequately decompressed, two small 
pieces of Duragen were placed on the areas of the dura which had 
been repaired, and on top of that fibrin glue was placed.  The 
surgeons then closed the fascia, while repairing the CSF leaks 
which were noted.  After surgery, the Veteran woke up and was 
moving all four extremities equally, and he was sent to recovery 
in stable condition.  

In support of his claim, the Veteran submitted a copy of a 
document titled "Long Term Disability Claim, Physician's 
Statement", that was completed in October 2002 by his attending 
neurosurgeon (from the April 2002 surgery).  Therein, the VA 
neurosurgeon indicated that the Veteran underwent surgery in 
April 2002 for lumbar laminectomy, L3-L5, with removal of spinal 
lamina, and opined that the Veteran would not be able to work 
again due to his chronic and permanent back condition, and that 
the Veteran had achieved maximum medical improvement.

On VA examination in November 2004, the examiner provided an 
impression of lumbar spine radiculopathy, post laminectomy L3-L5.  
The examiner opined that the Veteran had some residual spinal 
stenosis with radiculopathy, but also opined that the Veteran's 
duraplasty and dural tears that occurred during surgery had 
nothing to do with his current problems.  The examiner indicated 
that it appeared that the Veteran's dural tears that occurred 
during surgery were repaired and there was no evidence of any 
residuals as shown by his MRI done in June 2002.  The examiner 
opined that the Veteran's spinal stenosis and radicular-type pain 
resulted from his back condition rather than from the surgical 
procedure, noting that it was very common for people with spinal 
stenosis to continue to have a significant amount of low back 
pain.  The examiner noted that he explained to the Veteran, in 
depth, per his request, the significance of the dural tear and 
explained to him that this was sometimes a normal complication 
done during surgery and it appeared that this was correctly 
repaired.

III. Analysis

Under 38 U.S.C.A. § 1151, disability compensation shall be 
awarded for a "qualifying additional disability" in the same 
manner as if the additional disability were service connected.  
The additional disability qualifies for compensation if the 
disability is not the result of the Veteran's willful misconduct 
and the disability was caused by hospital care, medical or 
surgical treatment, or examination provided under the laws 
administered by VA.  In order to constitute a qualifying 
additional disability, the proximate cause of the additional 
disability must have been (1) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault on 
the part of the facility furnishing the care, treatment, or 
examination, or (2) an event not reasonably foreseeable.  These 
provisions of law apply to claims received by VA on or after 
October 1, 1997.  38 C.F.R. § 3.361(a).

To determine whether an additional disability was caused by 
medical treatment, VA compares the veteran's condition 
immediately before the beginning of such treatment to his 
condition thereafter.  To establish causation, the evidence must 
show that the treatment resulted in the veteran's additional 
disability.  Merely showing that a veteran received care, 
treatment, or examination and that the veteran has an additional 
disability or died does not establish cause.  Disability that is 
due to the continuance or natural progress of the disease is not 
due to VA treatment unless VA's failure to timely diagnose and 
properly treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(b), (c).

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing medical treatment proximately caused a veteran's 
additional disability, it must be shown that the medical 
treatment caused the additional disability, and that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider; or that VA furnished the medical 
treatment without the veteran's informed consent.  Whether the 
proximate cause of a veteran's additional disability or death was 
an event not reasonable foreseeable is in each claim to be 
determined based on what a reasonable health care provider would 
have foreseen.  38 C.F.R. § 3.361(d).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay statements may serve to support a 
claim for service connection (or for benefits pursuant to 38 
U.S.C.A. § 1151) by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of disability 
which may reasonably be observed by laypersons.  See 38 C.F.R. § 
3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

The Veteran essentially claims that as a result of VA surgical 
treatment in April 2002, when he underwent a lumbar laminectomy 
L3 to L5 with duraplasty, he now has additional disability of his 
back, including chronic and radiating low back pain that is worse 
now than before surgery.  He claims that during the surgery in 
April 2002, the surgeon "knicked" his spinal cord twice, 
causing tears, which led to him bleeding profusely and 
necessitated a blood transfusion.  He also claims that he was not 
given his pain medication promptly at discharge and that he was 
never told about the blood transfusion until recently.  

After reviewing the record, the Board finds that the 
preponderance of the evidence of record is contrary to the 
Veteran's claim that he has any additional disability of the back 
resulting from his lumbar laminectomy L3 to L5 with duraplasty in 
April 2002 at Hines VA Hospital.  In order to address the medical 
issues in this matter, an opinion was procured from a VA 
physician, who reviewed the entire claims file, including the 
April 2002 surgery report and the subsequent MRI in June 2002, 
and also conducted a current examination of the Veteran.  In the 
VA opinion report dated in November 2004, the physician opined 
that the Veteran had some residual spinal stenosis with 
radiculopathy, but also opined that the duraplasty and dural 
tears that occurred during surgery had nothing to do with his 
current problems.  The examiner opined that dural tears during 
surgery were repaired and there was no evidence of any residuals 
as shown by an MRI in June 2002.  The examiner opined that the 
spinal stenosis and radicular-type pain resulted from his back 
condition rather than from the surgical procedure.  The examiner 
also indicated dural tears were a normal complication during 
surgery and in the Veteran's case they were correctly repaired.  

The Board acknowledges that the VA physician's opinion in 
November 2004 may not be totally clear, but the gist of the 
opinion is that after reviewing the record, the VA physician 
essentially found that the Veteran had no additional disability 
resulting from his April 2002 surgery.  A review of the record 
shows no competent medical evidence to the contrary.  The Board 
has carefully considered the statements and contentions of the 
Veteran, including his written statements, but finds that the 
weight of the competent medical evidence is contrary to those 
statements and contentions.  Where, as here, the Veteran's 
additional lumbar back disability (which he has described as 
chronic low back pain and radiating pain), is not shown by 
objective medical evidence to have been caused by the April 2002 
surgery, there is in essence no objective support within the 
record for the Veteran's contentions.  Although the Veteran is 
certainly capable of describing the history in this case as well 
as his increased lumbar symptoms after the surgery in April 2002, 
his statements cannot serve to address questions of causation 
between VA treatment and any claimed disabilities pursuant to the 
provisions of 38 U.S.C.A. § 1151, because those are medical 
questions beyond the purview of lay knowledge.  See Espiritu, 
supra; cf. Jandreau, supra.  The considered opinions of a 
layperson cannot reasonably approach the probity of, much less 
outweigh, the informed medical judgment of the November 2004 VA 
physician, as based on and supported by a medically informed 
review of the evidentiary record.  The Board therefore finds that 
in this case the objective medical evidence, and the November 
2004 VA opinion based thereon, outweigh the opinions, though 
sincere, of the Veteran.

Considering the record as a whole, the Board concludes that the 
competent and probative evidence preponderates against a finding 
that any additional disability resulted from surgery, at Hines VA 
Hospital, involving lumbar laminectomy, L3-L5, with duraplasty, 
in April 2002.  Accordingly, the Board concludes that benefits 
under 38 U.S.C.A. § 1151 are not warranted.  38 U.S.C.A. § 1151; 
38 C.F.R. § 3.361(d)(1).  Because the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt doctrine 
does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to disability compensation under the provisions of 38 
U.S.C.A. § 1151 for residuals of spinal cord injury, claimed to 
have resulted from surgery, at Hines VA Hospital, involving 
lumbar laminectomy, L3-L5, with duraplasty, in April 2002, is 
denied. 



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


